DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/529,094 filed on October 7, 2022.  Claim 1 is currently pending with the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 reads “for the given span” in line 8. For purposes of clarity and of maintaining consistency in the terminology throughout the claim, it should read “associated with the given span”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 reads “populating the core knowledge database by storing therein a record respectively corresponding to each given span of the plurality of span of terms, with each record including the given span of terms, the essential metadata for the given span of terms and a link to the storage location for the stored record in the auxiliary knowledge database corresponding to the given span of terms”. These elements are not described in the specification, and more specifically, “populating the core knowledge database” with a record including “a link to the storage location for the stored record in the auxiliary knowledge database corresponding to the given span of terms”. In other words, nowhere in the specification it is described that the core knowledge database contains records that include links to storage locations for stored records in auxiliary knowledge database. Paragraph [0024] of the specification describes “a method that allows the utilization of high quantities of metadata and annotations in different knowledge bases using parallel fields that logically link the various knowledge bases”. Furthermore, paragraph [0107] describes that “one or more processors establish links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans”, where “the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotation”. After reviewing the specification, it was not found a description of the core knowledge database storing a link to a storage location for a record stored in the auxiliary knowledge database. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “the given span of terms”, in lines 14 and 15, and “the storage location” in line 14. There is insufficient antecedent basis for these limitations in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. Publication No. 2011/0099163) hereinafter Harris, and further in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha.
	As to claim 1:
	Harris discloses:
	A method comprising: 
receiving a text corpus that includes a plurality of spans of terms [Paragraph 0010 teaches selecting a source document, text, tabular, graphic or other data from any source, and assigning appropriate metadata terms; Paragraph 0049 teaches indexing, organizing, storing, and retrieving information; Paragraph 0052 teaches types of information includes documents, reports, journal articles, academic studies, books, etc.];
for each given span of the plurality of spans of terms, receiving essential and inessential metadata associated with the given span [Paragraph 0057 teaches core metadata terms associated with the data records; Paragraph 0067 teaches defining additional terms as equivalent to metadata terms, hence, inessential metadata; Paragraph 0070 teaches text boxes for entry of metadata, including core metadata; Paragraph 0071 teaches entering various types of metadata for corresponding text from within the document];
creating an auxiliary knowledge database [Paragraph 0051 teaches secondary metadata database associating various metadata terms with additional vocabulary; Paragraph 0009 teaches constructing a database associating metadata terms to data records]; 
populating the auxiliary knowledge database by storing therein a record respectively corresponding to each given span of the plurality of span of terms, with the stored record including information indicative of the inessential metadata for the given span, with each stored record being respectively characterized by a stored location [Paragraph 0018 teaches metadata database containing additional vocabularies related to the controlled metadata terms; Paragraph 0051 teaches a metadata database (secondary database) associating various metadata terms from a controlled vocabulary with thesaurus terms from one or more thesauri to which they are equivalent, hence, inessential metadata]; 
creating a core knowledge database [Paragraph 0009 teaches constructing a database associating one or more metadata terms to any unique data record; Paragraph 0051 teaches primary database]; and 
populating the core knowledge database by storing therein a record respectively corresponding to each given span of the plurality of span of terms, with each record including the given span of terms, the essential metadata for the given span of terms [Paragraph 0051 teaches primary database contains pieces of electronic information associated with terms of a controlled vocabulary of specific metadata terms; Paragraph 0055 teaches primary database contains metadata terms that are associated with the records, where the metadata terms are selected from a controlled vocabulary; Paragraph 0057 teaches core metadata terms].
Harris does not appear to expressly disclose the stored record including a link to the storage location for the stored record in the auxiliary knowledge database corresponding to the given span of terms.
Mutha discloses:
the stored record including a link to the storage location for the stored record in the auxiliary knowledge database corresponding to the given span of terms [Paragraph 0071 teaches after creation of a secondary copy representative of certain primary data, a pointer or other location indicia may be placed in primary data to indicate the current location on secondary storage device of a particular secondary copy; Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Harris, by including a link to the storage location for the stored record in the auxiliary knowledge database corresponding to the given span of terms, as taught by Mutha [Paragraph 0017], because both applications are directed to information management systems, including management of metadata associated with the documents and stored in different databases; including a link to the secondary or auxiliary data or metadata in the primary storage enables to access the secondary data in a faster manner.

Response to Arguments
	The following is in response to arguments filed on September 30, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169